Citation Nr: 0939446	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969, and was awarded a Combat Action Ribbon for his 
service in Vietnam.  He served in Vietnam from July 16, 1965, 
to July 8, 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).

Following the certification of the Veteran's appeal to the 
Board in April 2008, VA received additional service personnel 
records in October 2008.  In his September 2009 Appellant's 
Brief, the Veteran's representative waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304.  Therefore, the Board may properly consider such 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran seeks service connection for 
hypertension, which he attributes to his active duty service 
or, in the alternative, his service-connected diabetes 
mellitus.  See March 2005 "Authorization and Consent to 
Release Information to the VA," VA Form 21-4142 (Claim); 
September 2006 "Appeal to Board," VA Form 9.  Service 
connection is currently in effect for the Veteran's diabetes 
mellitus.  See November 2001 Rating Decision.

Regarding the Veteran's claim that his service-connected 
diabetes mellitus caused or aggravated his hypertension, VA 
regulations provide that service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran as it does not require the 
establishment of a baseline level of disability before an 
award of service connection may granted.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

The Board finds that a remand is necessary in order to afford 
the Veteran an adequate VA examination so as to determine 
whether his service-connected diabetes mellitus aggravated 
his hypertension.  In this respect, the Board notes that, at 
a March 2005 VA examination conducted in conjunction with his 
claim of entitlement to an increased rating for diabetes 
mellitus, the Veteran reported that he noticed the first 
symptoms of diabetes mellitus in approximately 1995, at which 
time he also experienced an elevation in his blood pressure.  
The Board notes that the Veteran indicated that he has had 
hypertension since 1989.

The March 2005 VA examiner opined that "it is not likely 
that his diabetes is related to his hypertension" and noted 
that the Veteran's hypertension onset was ahead of the 
diabetes as such was diagnosed in 1989 while his diabetic 
symptoms started in 1995.  In an April 2005 addendum, the 
examiner opined that "[t]he hypertension started before the 
diabetes mellitus, so most likely not due to the diabetes 
mellitus."  However, the examiner did not offer an opinion 
as to whether the Veteran's diabetes mellitus aggravated his 
hypertension.  Moreover, the examiner did not review the 
claims file in connection with offering his opinion.

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the March 2005 VA examiner did not offer an opinion with 
respect to whether the Veteran's service-connected diabetes 
mellitus aggravated his hypertension, the Board finds such 
examination to be inadequate.  

Pertinent to the direct aspect of the Veteran's claim, the 
Board notes that he was not provided with a VA examination.  
His service treatment records reflect that he was followed in 
February 1965 for his blood pressure as he had a reading of 
150/98.  It was determined that he did not have high blood 
pressure and returned to full duty.  At such time, his blood 
pressure readings were 130/70, 116/72, 130/70, 124/80, 
122/76, 118/80, and 110/72.  While the Veteran was not 
diagnosed with hypertension or high blood pressure during 
service, the Board notes that such readings may be considered 
pre-hypertensive.  

Therefore, a remand is necessary in order to afford the 
Veteran an adequate VA examination so as to determine the 
nature and etiology of his hypertension, to include whether 
such is related to his military service or secondary to his 
service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
hypertension.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
offer an opinion as to whether is it 
likely, unlikely, or at least as likely as 
not that the Veteran's hypertension is 
related to his military service, to 
include his blood pressure readings in 
February 1965, or manifested within one 
year of his service discharge.  The 
examiner should also offer an opinion as 
to whether the Veteran's service-connected 
diabetes mellitus caused or aggravated his 
hypertension.  All opinions expressed 
should be accompanied by supporting 
rationale.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

